UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 8, 2012 BCSB Bancorp, Inc. (Exact Name of Registrant as Specified In Charter) Maryland 0-53163 26-1424764 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4111 E. Joppa Road, Suite 300, Baltimore, Maryland21236 (Address Of Principal Executive Offices)(Zip Code) Registrant’s telephone number, including area code:(410) 256-5000 Not Applicable (Former Name Or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. The annual meeting of shareholders of BCSB Bancorp, Inc. (the “Company”) was held on February 8, 2012.The final results for each of the matters submitted to a vote of shareholders at the annual meeting are as follows: 1. The following individuals were elected as directors of the Company, to serve for the terms as designated below or until their successors are elected and qualified, by the following vote: To Serve for a Three-Year Term: FOR WITHHELD BROKER NON-VOTES Joseph J. Bouffard William J. Kappauf, Jr. Ernest A. Moretti To Serve for a Two-Year Term: FOR WITHHELD BROKER NON-VOTES Richard J. Lashley 2. The appointment of Stegman & Company as the Company’s independent registered public accounting firm for the fiscal year ending September 30, 2012 was ratified by the shareholders by the following vote: FOR AGAINST ABSTAIN BROKER NON-VOTES -0- 3.An advisory vote was taken on the compensation of the Company’s named executive officers as disclosed in the proxy statement and the vote was as follows: FOR AGAINST ABSTAIN BROKER NON-VOTES SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BCSB BANCORP, INC. Date: February 9, 2012 By: /s/Joseph J. Bouffard Joseph J. Bouffard President and Chief Executive Officer
